Name: Commission Regulation (EEC) No 531/83 of 7 March 1983 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving that region
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 61 / 16 Official Journal of the European Communities 8 . 3 . 83 COMMISSION REGULATION (EEC) No 531/83 of 7 March 1983 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving that region THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas it follows from the application of the rules laid down in Article 9 ( 1 ) of Regulation (EEC) No 1837/80 and in Article 4 ( 1 ) and (3) of Regulation (EEC) No 2661 /80 that the variable slaughter premium for sheep certified as eligible in the United Kingdom, and the amounts to be charged on products leaving Great Britain during the period 14 to 20 February 1983, shall be as set out in the Annexes hereto ; Whereas it should be recalled that Commission Regu ­ lation (EEC) No 3191 /80 of 9 December 1980 (*), as last amended by Regulation (EEC) No 1558/82 (*), fixed transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), Having regard to Commission Regulation (EEC) No 2661 /80 of 17 October 1980 laying down detailed rules for applying the variable slaughter premium for sheep (3), as amended by Regulation (EEC) No 1238/82 (4), and in particular Articles 3 ( 1 ) and 4 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Article 1 For sheep or sheepmeat certified in Great Britain as eligible for the variable slaughter premium during the period 14 to 20 February 1983 , the level of the premium shall be as set out in Annex I hereto . Whereas the United Kingdom is the only country paying the variable slaughter premium ; whereas the United Kingdom has decided to pay it only in Region 5 (Great Britain), within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 1837/80 ; whereas it is necessary therefore for the Commission to fix, for the period 14 to 20 February 1983 , the level of the premium and the amount to be charged on products leaving that region ; Article 2 Without prejudice to the provisions of Regulation (EEC) No 3191 /80 , for products referred to in Article 1 (a) of Regulation (EEC) No 1837/80 which left Great Britain during the period 14 to 20 February 1983 , the amounts to be charged shall be as set out in Annex II hereto . Whereas Article 3 ( 1 ) of Regulation (EEC) No 2661 /80 stipulates that the level of the variable slaughter premium is to be fixed each week by the Commission for each Member State concerned or, in the case of the United Kingdom, for Great Britain ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 2661 /80 lays down that the amount to be charged on products leaving the Member States concerned or, in the case of the United Kingdom, Great Britain shall be fixed weekly by the Commission for each Member State concerned and in the case of the United Kingdom for Great Britain ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 14 February 1983 . (') OJ No L 183 , 16 . 7 . 1980 , p. 1 . ( 2) OJ No L 140 , 20 . 5 . 1982, p. 22 . O OJ No L 276, 20 . 10 . 1980, p. 19 . (4) OJ No L 143 , 20 . 5 . 1982, p. 10 . 0 OJ No L 332, 10 . 12 . 1980, p . 14 . (6) OJ No L 172, 18 . 6 . 1982, p . 21 . 8 . 3 . 83 Official Journal of the European Communities No L 61 /17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 March 1983 . For the Commission Poul DALSAGER Member of the Commission No L 61 / 18 Official Journal of the European Communities 8 . 3 . 83 ANNEX I Level of variable slaughter premium for certified sheep in Great Britain for the week commencing 14 February 1983 Description Premium Certified sheep or sheepmeat 54,871 ECU per 100 kilograms of estimated or actual dressed carcase weight (') (') Within the weight limits laid down by Great Britain . ANNEX II Amount to be charged for products leaving Great Britain during the week commencing 14 February 1983 (ECU/100 kg) CCT heading No Description Charge l1 Live weight 01.04 B Live sheep and goats other than pure-bred breeding animals 25,789 l Net weight 02.01 A IV a) Meat of sheep or goats, fresh or chilled : 1 . Carcases or half-carcases 54,871 2. Short forequarters 38,410 3. Chines and/or best ends 60,358 4. Legs 71,332 5. Other : aa) Unboned (bone-in) 71,332 bb) Boned or boneless 99,865 02.01 A IV b) Meat of sheep or goats, frozen : 1 . Carcases or half-carcases 41,153 2. Short forequarters 28,807 3 . Chines and/or best ends 45,268 4. Legs 53,499 5. Other : aa) Unboned (bone-in) 53,499 bb) Boned or boneless 74,898 02.06 C II a) Meat of sheep or goats, salted in brine, dried or smoked : 1 . Unboned (bone-in) 71,332 2. Boned or boneless 99,865